Case 2:19-cv-00974-JS-GRB Document 14-4 Filed 07/05/19 Page 1 of 15 PageID #: 136




                               EXHIBIT D
                                      Case 2:19-cv-00974-JS-GRB Document 14-4 Filed 07/05/19 Page 2 of 15 PageID #: 137


                                                          COOPERATIVA SOLANIA scrl AGRICERT
                                                                  2018
 GIORNO DI Sll A                   I Ped. POMO.RO                          QUANTITA'                                               Fresco passato alla Trasformaz!one (Kg.)
PRODUZIONE BUONO                   I          KG        GR. 500    I   GR.1000  I GR. 3000      I   GR. 3400               Convenz.         I Bio    $.Marzan       Conferitori
                                    Peso Netto Kg. ->    0,400     I     0,800          2,550   I    3,000                                  I
                                                                                LUGUO2018
  19/07/18                   200      77                                  120.100
                              1               25720                                                                                                              SCHIAVONE S.
                              2               26110                                                                                                              SCHIAVONE S.
                               3              22756                                                                                                              SCHIAVONE S.
                               4              25833                                                                                                             !SCHIAVONE S.
                               5              24485                                                                                                              SCHIAVONE S.
                                             124904                                                                                124904
  20/07/18                   201      87                                  135.900/
                              6               25863                                                                                                             SCHIAVONE S.
                               7              26810                                                                                                             SCHIAVONE S.
                               8              20866                                                                                                             SCHIAVONE S.
                               9              19356                                                                                                             SCHIAVONE S.
                              10              15432                                                                                                             SCHIAVONE S.
                              11              15210                                                                                                             SCHIAVONE S.
                              12              17799                                                                                                             SCHIAVONE S.
                                             141336                                                                              141.336
  21/07/18                   202      88                                  137.100
                              13              26130                                                                                                             SCHIAVONE S.
                              14              25120                                                                                                             SCHIAVONE S.
                              15              25992                                                                                                             SCHIAVONE S.
                              16              25386                                                                                                             SCHIAVONE S.
                              17              25175                                                                                                             SCHIAVONE S.
                              18              14781                                                                                                             SCHIAVONE S.
                                             142584                                                                              142.584
  22/07/18                   203      88                                  136.900
                              19              26311                                                                                                             SCHIAVONE S.
                              20              25513                                                                                                             SCHIAVONE S.
                              21              19852                                                                                                             SCHIAVONE S.
                              22              16452                                                                                                             SCHIAVONE S.
                              23              17523                                                                                                             SCHIAVONE S.
                              24              10232                                                                                                             SCHIAVONE S.
                              25              12444                                                                                                             SCHIAVONE S.
                              26               9825                                                                                                             SCHIAVONE S.
                              27              10145                                                                                                             SCHIAVONE S.
                                             148297                                                                               148.297
   23/07/18                  204      91                                  142.500
                              28              25246                                                                                                             SCHIAVONE S.
                             29               22108                                                                                                             SCHIAVONE S.
                              30              25038                                                                                                             SCHIAVONE S.
                              31              19511                                                                                                             SCHIAVONE S.
                              32              25874                                                                                                             SCHIAVONE S.
                              33              25874                                                                                                             SCHIAVONE S.
                                             143651                                 i                                             143.6511

.=!~v,~,0~¥ M' 22/C2,'2~:2 "7 ~~                                                                     "'"".,:,C>t- a9~:ce,:~C:6 :S<>ia~,~:                                         '"~;
                                    Case 2:19-cv-00974-JS-GRB Document 14-4 Filed 07/05/19 Page 3 of 15 PageID #: 138


                                                    COOPERATIVA SOLANIA serf AGRICERT
                                                            2018
  GIORNO DI SL! A Ped. POMO.RO                                     QUANTITA'                                         Fresco passato a!!a Trasformazione (Kg.)
PRODUZIONE BUONO           KG                     GR. 500      GR.1000    GR. 3000   GR.3400                     Convenz.       Bio     S.Marzan      Conferitori
                 Peso Netto Kg. -:                 0,400        0,800       2,S50     3,000
  24107118                    205   95                             148,700
                               34         27978                                                                                                  SCHIAVONE S.
                               35         27852                                                                                                  SCHIAVONE S.
                               36         27566                                                                                                  SCHIAVONE S.
                               37         20624                                                                                                  SCHIAVONE S.
                               38         15458                                                                                                  SCHIAVONE S.
                              39          20154                                                                                                  SCHIAVONE S.
                               40         1S016                                                                                                  SCHIAVONE S.
                                         154648                                                                         154.648
  25/07/18                    206   63                              98.400
                              41          25513                                                                                                  COOP LA S. MARCO
                              42          10452                                                                                                  COOP LA S. MARCO
                              43           5425                                                                                                  COOP LA S. MARCO
                              44           6542                                                                                                  COOP LA S. MARCO
                              45           5170                                                                                                  COOP LA S. MARCO
                              46           7380                                                                                                  COOP LA S. MARCO
                              47          11452                                                                                                  COOP LA S. MARCO
                              48           5874                                                                                                  COOP LAS. MARCO
                              49          10528                                                                                                  COOP LAS. MARCO
                              50          14000                                                                                                  COOP LA S. MARCO
                                         102336                                                                         102.336
  26/07/18                    207   67                             105.000
                              51          25970                                                                                                  COOP LA S.   MARCO
                              52          25130                                                                                                  COOP LA S.   MARCO
                              53          20130                                                                                                  COOP LAS.    MARCO
                              54          15485                                                                                                  COOP LAS.    MARCO
                              55          20485                                                                                                  COOP LA S.   MARCO
                                         109200                                                                          109.200
  27/07/18                    208   71                             110.200
                              56          25830                                                                                                   COOP L'AVVENIRE
                              57          20100                                                                                                   COOP L'AVVENIRE
                              58          20130                                                                                                   COOP L'AVVENIRE
                              59          20100                                                                                                   COOP L'AVVENIRE
                              60          15487                                                                                                   COOP L'AVVENIRE
                              61          12961                                                                                                   COOP L'AVVENIRE
                                         114608                                                                          114.608
   30/07118                   211   77                             120.000
                              62          25880                                                                                                   SCHIAVONE S.
                              63          20111                                                                                                   SCHIAVONE S.
                              64          20156                                                                                                   SCHIAVONE S.
                               65         21456                                                                                                   SCHIAVONE S.
                               66         15320                                                                                                   SCHIAVONE S.
                               67         20917                                                                                                   SCHIAVONE S.
                                         123840                                                                          123.840

?c~ ~ ,,,_.,_ o~. 22rc2,n1s                                                           '-'•ccr ,, .o~. <>e,.0~~21:.·,~ '$01,c~.,;,1                                    '-':m 2
                                         Case 2:19-cv-00974-JS-GRB Document 14-4 Filed 07/05/19 Page 4 of 15 PageID #: 139


                                                        COOPERATIVA SOLANIA serf AGRICERT
                                                          2018
 GIORNO DI SLl A I Ped. POMO.RO                                   QUANTITA'                                      Fresco passato alla Trasformaz!one (Kg.)
PRODUZIONE BUONO\           KG     GR. 500                    GR.1000    GR. 3000   GR. 3400                 Convenz.       Bio     S.Marzan      Conferitori
                  Peso Netto Kg.-> 0,400                       0,800      2,550      3,000
 31107118    212     77                                         119.800
             68              20925                                                                                                           SOC AGR FLU PAPA
             69              21600                                                                                                           SOC AGR FLU PAPA
             70              20750                                                                                                           SOC AGR FW PAPA
             71              22300                                                                                                           SOC AGR FW PAPA
             72              24100                                                                                                           SOC AGR FLU PAPA
             73              15825                                                                                                           SOC AGR FLU PAPA
                           125500                                                                                 125.500
        Totale                                                1.374.600         0                 0             l.430.904
                                                                      AGOST020l8
   01108118                        213   78                      121.100
                                   74          18.130                                                                                        LENZA ANTONJO
                                    75         15.560                                                                                        RAINONE MADDALENA
                                   76          24.400                                                                                        RAINONE MADDALENA
                                   77          23.900                                                                                        RPJNONE /v'.ADDALENA
                                   78          20.150                                                                                        COOP L'AWENIRE
                                   79          21.200                                                                                        COOP L'AWENIRE
                                   80           3.573                                                                                        DI MARTINO FIORINA
                                              126.913                                                               126,913
   02/08/18                        214   84                      130.500
                                   81          13.676                                                                                        CRESCENZI PATRIZIA
                                   82          18.560                                                                                        SOC AGR RU PAPA
                                   83          11.723                                                                                        LENZA ANTON10
                                    84         12.014                                                                                        CRESCENZI PAlRIZIA
                                    85         12.120                                                                                        SCHIAVONE$.
                                    86         11.144                                                                                        CORRADO G
                                    87         18.730                                                                                        ROSA AT'ff'ONJO
                                    88         19.600                                                                                        RAINONE A
                                    89         12.051                                                                                        NAP01....9"ANO G.
                                    90          7.147                                                                                        CORRADO G
                                              136.765                                                                136,765
   03108/18                        215   87                      135.500
                                   91           8.530                                                                                         COOP L'AVVENIRE
                                   92           5.155                                                                                         COOP L'AWENJRE
                                   93           7.588                                                                                         COOP L'AWENIRE
                                   94          20.156                                                                                         COOP L'AWEN!RE
                                   95           9.872                                                                                         COOP L'AWENIRE
                                   96           9.650                                                                                         COOP L'AWEN1RE
                                   97          15.718                                                                                         COOP L'A WEN!RE
                                   98          17.265                                                                                        ICOOP L'AWENIRE
                                    99         20.156                                                                                         COOP L'AWENIRE
                                   100         25.746                                                                                         COOP L'AWENIRE
                                              139.836                      1                                         139.8361
   04108118                        216   84                      130.9001                                                       I

,._.,.,,, s,o,"~ oe: 22,1~2120-~ ·1 ~s                                               ;,,~n:.z•oa. a9:t~~~-2c.·2 :'So,;;.a,;i)
                                                                                                                                                                    '
                                    Case 2:19-cv-00974-JS-GRB Document 14-4 Filed 07/05/19 Page 5 of 15 PageID #: 140



                                                   COOPERATNA SOLANIA scrl AGRICERT
                                                     2018
 GIORNO DI Sll A I Ped. POMO.RO                              QUANTITA'                                          Fresco passato al!a Trasformazicne: (Kg.)
PRODUZIONE BUONO I          KG       GR. 500             GR.1000    GR. 3000       GR. 3400                 Convenz.       Bio     S.Marzan       Conferitori
                  Peso Netto Kg. - ,  0,400               0,800       2,550         3,000
             101            20.147                                                                                                           COOP L'AWENIRE
             102            23.569                                                                                                           COOP L'AWENIRE
             103            15.489                                                                                                           COOP L'AWENIRE
             104             8.700                                                                                                           LENZA A.
             105             8.811                                                                                                           lENZAA.
             106            10.512                                                                                                           lENZAA.
             107             7,896                                                                                                           lENZAA.
             108             7.963                                                                                                           MONTUORIL
             109            15.478                                                                                                           SOC AGR FW PAPA
             110            17.571                                                                                                           SOC AGR FW PAPA
                                         136.136                                                                   136.136
  05/08/18                   217    85                     132.400
                             111          14.789                                                                                             BUONGUSTO A.
                             112           9.875                                                                                             BUONGUSTO A.
                             113           5.896                                                                                             ROSA A.
                             114          10.236                                                                                             ROSA A.
                             115          10258                                                                                              NAPOLETANO G.
                             116          12.896                                                                                             NAPOLETANO G.
                             117           9.852                                                                                             NAPOLETANO G.
                             118          20.158                                                                                             SCH!AVONE S.
                             119           9.588                                                                                             NAPOLETANO G.
                             120           5.877                                                                                             NAPOLETANO G.
                             121          15.478                                                                                             NAPOLETANO G.
                             122          12.789                                                                                             BUONGUSTO A.
                                         137.692                                                                   137,692
  06/08/18                   218    86                     133.600
                             123          20.145                                                                                             COOP L'AWENIRE
                             124          15.879                                                                                             COOP L'AVVENIRE
                             125          10.458                                                                                             COOP L'AWENJRE
                             126           6.987                                                                                             COOP L'AWENIRE
                             127           4.589                                                                                             COOP L'AWENIRE
                             128           9.852                                                                                             COOP L'AWEN!RE
                             129           8.569                                                                                             COOP L'AWENIRE
                             130          10.258                                                                                             COOP L'AWENIRE
                             131           5.487                                                                                             COOP L'AWENJRE
                             132           9.055                                                                                             COOP L'AWENIRE
                             133          23.258                                                                                             COOP L'AWENIRE
                             134          22.409                                                                                             COOP L'AWENIRE
                                         146.946                                                                    146,946
  07108/18                    219   85                     131.900
                              135         15.857                                                                                              COOP L'AWENIRE
                              136         16.586                                                                               l              COOP L'AWENJRE
                              137         15.725                                                                               I              COOP L'AWENlRE
                              138         15.852                     i         I                                               I              COOP L'AWENIRE

"'""'·M~ c~: 2ZIC2,';!C'.S :r·,;S                                                    ."'oo.,~:o.,. a~c.c,,-_o:, :s :&11~nrai                                    "'ag ,_
                                           Case 2:19-cv-00974-JS-GRB Document 14-4 Filed 07/05/19 Page 6 of 15 PageID #: 141



                                                              COOPERATIVA SOLANIA scrl AGRICERT
                                                                      2018
 GIORNO DI SLl A                        Ped. POMO.RO                         QUANTITA'                                          i-resco passato a!!a Trasformazlone (Kg.)
PRODUZIONE BUONO                                 KG         GR. 500      GR.1000    GR. 3000   GR.3400                 Convenz.             Bio     S.Marzan      Conferitori
                                       Peso Netto Kg. -:     0,400        0,800      2,550      3,000
                                139              27.122                                                                                                      COOP L'AWEN!RE
                                140              10.850                                                                                                      COOP L'AWENIRE
                                141               5.830                                                                                                      COOP L'AWEN!RE
                                142              15.030                                                                                                      COOP L'AWEN!RE
                                143              15.379                                                                                                      COOP L'AWENIRE
                                                 138.231                                                                      138.231
  08/08/18                      220        89                                139.200
                                144                9.858                                                                                                     BUONGUSTO A.
                                145               10.158                                                                                                     COOP L'AWENIRE
                                145               12.827                                                                                                     COOP L'AWEN!RE
                                147               11.986                                                                                                     NAPOLETANO G
                                148               15.111                                                                                                     PETRON! A.
                                149               20.300                                                                                                     PETRONIA.
                                150               22.510                                                                                                     NAPOLETANO G
                                151                6.818                                                                                                     NAPOLETANO G
                                152                5.830                                                                                                     RAINONE A
                                153                4.910                                                                                                     BUONO F
                                154               12.230                                                                                                     BUONO F
                                155               12.230                                                                                                     BUONO F
                                                 144.768                                                                      144.768
  09/08/18                      221        89                                139.500
                                156               13.290                                                                                  I                 IRAINONEA
                                157               20.1221                                                                                                    COOP L'AWENIRE
                                158               10.122                                                                                                     BUONGUSTO A.
                                159               21.060                                                                                                     SCH!AVONES
                                160               12.700                                                                                                     PETRONIA
                                161               16.122                                                                                                     PETRONIA
                                162               17.500                                                                                                     nUATRANO F
                                163                9.760                                                                                                     NAPOLETANO G
                                164               10.300                                                                                                     NAPOLETANO G
                                165               11.520                                                                                                     NAPOLETANO G
                                166                3.700                                                                                                     NAPOLETANO G
                                                 146.196                                                                       146,196
   10/08/18                      222       87                                135.900
                                 167              23.550                                                                                                     nuATRANO F
                                 168              24.520                                                                                                     "UATRANO F
                                 169              21.300                                                                                                     PETRON! A
                                 170              24.300                                                                                                     COOP L'AWEN!RE
                                 171              23.833                                                                                                     COOP L'AWENIRE
                                 172              23.833                                                                                                     COOP LA S MARCO
                                                 141.336                                                                       141.336
   11108118                      223   I    88                               137.200
                                 173   I          24.000                                                                                                     COOP LA S MARCO
                                 174              25.788                                                                                                     SQUffiERI F

:;>evis:c.se o~ 2.~':-~:;>~'.~ :; ~9                                                            ."',oo~z,o,,: ~c· r,,.~;,~:.~ :so,~n.ai                                         :>39   ;;
                                              Case 2:19-cv-00974-JS-GRB Document 14-4 Filed 07/05/19 Page 7 of 15 PageID #: 142



                                                                COOPERATIVA SOLANIA serf AGRICERT
                                                                        2018
 GIORNO DJ SL1 A                              Ped. POMO.RO                       QUANTITA'                                           Fresco passato a!!a Trasformazione (Kg.)
PRODUZIONE BUONO                            I          KG      GR.500        GR.1000    GR. 3000   GR. 3400                 Convenz.            Bio     $.Marzan      Conferitori
                                             Peso Netto Kg. -> 0,400          0,800      2,550      3,000
                                      175              21.200                                                                                                    COOP L'AWENIRE
                                      176              25.412                                                                                                    SCHIAVONE S.
                                      177              15.256                                                                                                    RAINONEM.
                                      178              23.144                                                                                                    COOP LA S. MARCO
                                      179              18.969                                                                                                    COOP LA S. MARCO
                                                    153.769                                                                        153.769
   12/08/18                           224      86                              133.500
                                      180            22300                                                                                                       COOP LAS. MARCO
                                      181            18.600                                                                                                      COOP LAS. MARCO
                                      182            14.550                                                                                                      COOP LA S. MARCO
                                      183            25.272                                                                                                      COOP LA S. MARCO
                                      184            18.750                                                                                                      COOP L'AWENIRE
                                      185            22.870                                                                                                      COOP L'AWENIRE
                                      186            17.566                                                                                                      COOP L'AWENIRE
                                                    139.908                                                                        139.908

   13/08/18                           225      90                              140.200
                                      187            21.500                                                                                                      COOP L'AWEN1RE
                                      188            16.388                                                                                                      COOP L'AWENIRE
                                      189            19.D42                                                                                                      COOP L'AWENIRE
                                      190            21.300                                                                                                      COOP L'AWENIRE
                                      191            18.120                                                                                                      COOP L'AWENIRE
                                      192            24.300                                                                                                      COOP L'AWENIRE
                                      193            26.280                                                                                                      COOP L'AVVENIRE
                                                    146.930                                                                        146.930

   14/08/18                           226      91                              142.100
                                      194            18.600                                                                                                      COOP LA S MARCO
                                      195            24.876                                                                                                      COOP LA S MARCO
                                      196            26.712                                                                                                      COOP LA S MARCO
                                      197            15.137                                                                                                      COOP LA S MARCO
                                      198            16.506                                                                                                      COOP LA S MARCO
                                      199            17.090                                                                                                      SQUITTERI F
                                      200            19.440                                                                                                      SQUITTERI F
                                      201            10.560                                                                                                      SQUITIERI F
                                                    148.921                                                                        148.921
   16/08/18                           228      90                              140.700
                                      202            21350                                                                                                        ROSA R.
                                      203            19.700                                                                                                       ROSAR.
                                      204            16.404                                                                                                       ROSA R.
                                      205            18.600                                                                                                       ROSA A.
                                      206            21.400                                                                                   I                   PAPA R.
                                      207            16.300              I                                                                                        PAPA R.
                                      208            21.220                                                                                            i          PAPA R.

P.,ce..s.o~'< ae. '.'~·V2/2C; 9 •.7   ~~                                                             ?100..z•o•· ~;r.~~~.2::.·.s !Ge.~.' a,                                         "'~,;:
                                       Case 2:19-cv-00974-JS-GRB Document 14-4 Filed 07/05/19 Page 8 of 15 PageID #: 143



                                                          COOPERATIVA SOLANIA scrl AGRICERT
                                                                  2018
 GIORNO DI SUA                         Ped. POMO.RO                      QUANillA'                                               Fresco passatc a!la Trasformazlone (Kg.)
PRODUZlONE BUONO                                KG      GR. 500      GR.1000    GR. 3000   GR. 3400                    Convenz.             Bio S.Marzan          Conferitori
                                      Peso Netto Kg. -,  0,400        0,800      2,550      3,000
                               209               7.200                                                                                                       PAPA R.
                               210               5.280                                                                                                       PAPA R.
                                              147.454                                                                         147.454
  17/08/18                     229      90                               141.100
                               211             22.786                                                                                                        COOP L'AWENIRE
                               212             25.479                                                                                                        COOP L'AWENIRE
                               213             21.759                                                                                                        COOP l'AVVENIRE
                               214             17.300                                                                                                        COOP l'AWENIRE
                               215             22.250                                                                                                        COOP L'AWENIRE
                               216             23.450                                                                                                        COOP l'AWENIRE
                               217             14.115                                                                                                        COOP l'AWENIRE
                                              147.139                                                                         147.139
  18/08/18                     230      90                               140.400
                               218             21.500                                                                                                        COOP l'AWENIRE
                               219             19.700                                                                                                        COOP l'AWENIRE
                               220             18.550                                                                                                        COOP L'AWENIRE
                               221             27.730                                                                                                        COOP l'AWENIRE
                               222             21.150                                                                                                        COOP L'AWENIRE
                               223             18.780                                                                                                        COOP l'AWENIRE
                               224             10.780                                                                                                        COOP l'AWENIRE
                               225              8.949                                                                                                        COOP l'AWEN IRE
                                              147.139                                                                         147.139
  19/08/18                     231      88                               137.800
                               226             21.330                                                                                                        COOP l'AWENIRE
                               227             20.150                                                                                                        COOP l'AWENIRE
                               228             22.934                                                                                                        COOP l'AWENIRE
                               229             17.900                                                                                                        COOP L'AWENIRE
                               230             22.100                                                                                                        COOP LA EMILIA
                               231             21.250                                                                                                        COOP LA EMILIA
                               232             12.750                                                                                                        COOP LA EMILIA
                               233              6.000                                                                                                        COOP LA EMILIA
                                              144.414                                                                          144.414
   20/08/18                     232      51                               80,000
                                234            11.188                                                                                                        COOP LA EMlLIA
                                235             4.300                                                                                                        COOP LA EMILIA
                                236             5.100                                                                                                        COOPLAEM!llA
                                237             2.122                                                                                                        COOP LA EMILIA
                                238             2.018                                                                                                        COOP LA EMILIA
                                239             9.120                                                                                                        COOP LA EMILIA
                                240             5.300                                                                                                        COOP LA EMILIA
                                241             6.720                                                                                                        COOP LA EMILIA
                                242             6.223                                                                                                        COOP LA EMILIA
                                243            21.700                                                                                                        COOP LA EMILIA
                                244            10.057                                                                                                        COOP LA EMILIA

""'" s ,,··~ ,,~. Z?!C2,?.~19 :; <f                                                          ::>•,:.,:Ja,o~: ,ag:,c~,-.:::~·; ~. ,.>",a)                                        -"~9 7
                                      Case 2:19-cv-00974-JS-GRB Document 14-4 Filed 07/05/19 Page 9 of 15 PageID #: 144



                                                               COOPERATIVA SOLANIA serf AGRICERT
                                                                       2018
 GIORNO DI SLlA    Ped. POMO.RO                                               QUANIDA'                                     Fresco passato a!!a I rasformazicne {Kg.)
PRODUZIONE BUONO l          KG                               GR. 500      GR.1000   GR. 3000   GR. 3400                Convenz.       Bio     S.Marzan       Conferitori
                  Peso Netto Kg. -:                           0,400        0,800     2,550      3,000
                            83.848                                                                                              83.848
  21/08/18                  233       87                                      135.800
                            245                 22.517                                                                                                  COOP LA EMIUA
                            246                 21.700                                                                                                  COOP LA EMIUA
                            247   I             20.500                                                                                                  COOP LA EMIUA
                            248                 21.600                                                                                                  COOP LA EMIUA
                            249                 21.350                                                                                                  COOP L'AWENIRE
                            250                 22.481                                                                                                  COOP L'AWEN!RE
                            251                 15.000                                                                                                  COOP L'AWENIRE
                                               14S.148                                                                        145.148
  22108/18                  234       89                                      138.500
                            252                 25.426                                                                                                  COOP L'AWENIRE
                            253                 25.736                                                                                                  COOP L'AWENJRE
                            254                 13.275                                                                                                  COOP L'AWENIRE
                            255                 12.886                                                                                                  COOP L'AWENIRE
                            256                 12.825                                                                                                  COOP L'AWENIRE
                            257                 26.710                                                                                                  COOP LA EMIUA
                            258                 28.290                                                                                                  COOP LA EM!UA
                                               14S.148                                                                        145.148
  23/08/18                  235       88                 I                    136.900
                            259                 23.471                                                                                                  COOP LA EMJUA
                            260                 24.656                                                                                                  1COOP LA EMILIA
                            261                 22.470                                                                                                  COOP LA EMIUA
                            262                 18.874                                                                                                  COOP LA EMJUA
                            263                 14.722                                                                                                  COOP LA EM!UA
                            264                 22.278                                                                                                  COP L'AWENJRE
                            265                 17.000                                                                                                  COP L'AWENIRE
                                               143.471                                                                        143.471
  24/08118                  236       89                                      138.500
                            266                 22.478                                                                                                  COOP L'AWENIRE
                            267                 22.670                                                                                                  COOP L'AWENIRE
                            268                 23.450                                                                                                  COOP L'AWENIRE
                            269                 16.550                                                                                                  COOP L'AWENIRE
                            270                 16.550                                                                                                  COOP L'AWENIRE
                            271                 23.481                                                                                                  COOP LA EMIUA
                            272                 19.969                                                                                                  COOP LA EMIUA
                                               145.148                                                                        145.148
   25108118                 237       83                                      129.800
                            273                 19.856                                                                                                  COOP LA EMIUA
                            274                 23.822                                                                                                  COOP LA EMIUA
                            275                 15.737                                                                                                  COOP LA EMIUA
                            276                 21.320                                                                                                  COOP LA EMIUA
                            277                 25.066                                                                                                  COOP LA EMIUA
                            278            i    25.030                                                                                                  COOP LA EMlUA

'iev.sco~~ "*- n:c212c·~ ·;- ~~                                                                  ::-•oc~cio,01 asnce'!:c:i :so.~.•.;;;                                     ."ag e
                                        Case 2:19-cv-00974-JS-GRB Document 14-4 Filed 07/05/19 Page 10 of 15 PageID #: 145


                                                               COOPERATIVA SOLANIA scrl AGRICERT
                                                                       2018
 GIORNO DI SllA                         Ped. POMO.RO                          QUANTITA'                                                    Fresco passato al!a Trasfonnazlor,e (Kg.)
PRODUZ!ONE BUONO                                 KG          GR. 500      GR.1000    GR. 3000   GR. 3400                       Convenz.               Bio     $.Marzan       Conferitori
                                       Peso Netto Kg. --      0,400        0,800       2,550     3,000
                                279              20.145                                                                                                                 CODP LA EMILIA
                                               JS0.976                                                                                  150.976
  27/08/18                      239       85                                  132.500
                                280                 19.588                                                                                                              COOP LA EMILIA
                                281                 20.588                                                                                                              COOP LA EMILIA
                                282                 21.456                                                                                                              OOOP LA EMILIA
                                283                 22.588                                                                                                              COOP LA EMILIA
                                284                 18.966                                                                                                              COOP LA EMILIA
                                285                 15.887                                                                                                              OOOP L'AWENIRE
                                286                 17.856                                                                                                              COOP L'AWENIRE
                                                   136.929                                                                              136.929
   28/08/18                     240       86                                  134.100
                                287                 24.156                                                                                                              COOP LA EMILIA
                                288                 22.136                                                                                                              COOP LA EMILIA
                                289                 24.100                                                                                                              COOP LA EMILIA
                                290                 25.100                                                                                                              COOP L'AWENIRE
                                291                 22.100                                                                                                              COOP L'AWENIRE
                                292                 20.300                                                                                                              OOOP L'AWENIRE
                                                   137.892                                                                              137.892

  29/08/18                      241      87                                   135.100
                                293                 19.852                                                                                                              COOP LA EMILIA
                                294                 25.102                                                                                                              COOP LA EMILIA
                                295                 15.877                                                                                                              COOP LA EMlllA
                                296                 24.566                                                                                                              COOP LA EMILIA
                                297                 18.522                                                                                                              COOP LA EMILIA
                                298                 15.487                                                                                                              COOP LA EMILIA
                                299                 21.458                                                                                                              COOP LA EMILIA
                                                   140.864                                                                               140,864
   30/08/18                     242       85                                  132.800
                                300                 21.100                                                                                                              COOP L'AWEN!RE
                                301                 19.856                                                                                                              COOP L'AWENIRE
                                302                 20.159                                                                                                              COOP L'AWENIRE
                                303                 20.156                                                                                                              COOP L'AWENIRE
                                304                 20.866                                                                                                              COOP LA EMILIA
                                305                 20.123                                                                                                              COOP LA EMILIA
                                306                  6.211                                                                                                              COOP LA EMILIA
                                307                  5.144                                                                                                              COOP LA EM!UA
                                308                  3.395                                                                                                              COOP LA EMILIA
                                309            '     7.486                                                                                                              COOP LA S MARCO
                                                   144.496                                                                               144.496
   31/08/18                      243      86                                  133.500
                                 310                25.566                                                                                                              COOP L'AWENJRE
                                 311                24.588                                                                                                              COOP L'AVVENlRE

~.,..,.,;,o",~ o~ . .c?:~•"-~·, , -$                                                              i',o.:r,,u,,._, ag,-r,.,~:;::::,·.s ',So.,,:-.ia;                                        ?,ig \l
                                       Case 2:19-cv-00974-JS-GRB Document 14-4 Filed 07/05/19 Page 11 of 15 PageID #: 146



                                                            COOPERATIVA SOLANIA scrl AGRICERT
                                                                    2018
 GIORNO DI SllA                        Ped. POMO.RO                        QUANTITA'                                          fresco passato al!a Trasfoiii'lazione (Kg.)
PRODUZ!ONE BUONO                                KG        GR. 500      GR.!000    GR. 3000   GR. 3400                Convenz.            Bio     S.Marzan         Conferitori
                                      Peso Netto Kg. -:    0,400        0,800      2,550      3,000
                               312              24.877                                                                                                      COOP L'AWEN!RE
                               313              15.879                                                                                                      COOP L'AWENIRE
                               314              24.500                                                                                                      COOP L'AWENIRE
                               315              25.060                                                                                                      COOP L'AWENIRE
                                              140.470                                                                       140.470




       Totale                                                          3.871.000                                        4.084.883
                                                                               SETTEMBRE 2018
  01/09/18                     244       90                                140.200
                               316             25.150                                                                                                       COOP L'AWENIRE
                               317             25.810                                                                                                       COOP L'AWENIRE
                               318             24.455                                                                                                       COOP L'AWENIRE
                               319             24.945                                                                                                       COOP L'AWENIRE
                               320             25.130                                                                                                       COOP L'AWENIRE
                               321             22.860                                                                                                       COOP L'AWENIRE
                                              148.351                                                                       148.351
  02/09/18                     245       89                                139.500
                               322             24523'                                                                                                       COOP L'AWENIRE
                               323             24.222                                                                                                       COOP L'AVVENIRE
                               324             24.500                                                                                                       COOP L'AWENIRE
                               325             23.699                                                                                                       COOP L'AWENIRE
                               326             22.450                                                                                                       COOP L'AWENIRE
                               327             24.721                                                                                                       COOP L'AWEN!RE
                                              144.115                                                                       144.115
   03/09118                    246       91                                141.200
                               328             27.100                                                                                                        COOP LA EMILJA
                               329             25.123                                                                                                        COOP LA EMILIA
                               330             26.500                                                                                                        COOP LA EMILIA
                               331             26.415                                                                                                        COOP LA EMILJA
                               332             26.988                                                                                                        COOP LA EMILIA
                            332/BIS            19.855                                                                                                        COOP LA EMILIA
                                              151.981                                                                       151.981
   04109/18                     247      90                                140.200
                                333            25.896                                                                                                        COOP LA EMJL!A
                                334            25.598                                                                                                        COOP l.A EMILIA
                                335            25.455                                                                                  I                     COOP LA EMILIA
                                335            26.400                                                                                                        COOP LA EMILIA
                                337            26.510                                                                                                        COOP LA EMILIA
                            337/B!S            20.144                                                                                                        COOP LA EMILIA
                                              150.103                                                                        150,103

.'le,,$,,,~~ ce 72 r.~.:_,~·g :7-~s                                                             ?:oc~t:o.", Ag:.c.,~2~\5 ;soi.:i~.;:                                            ."';9
                                                 Case 2:19-cv-00974-JS-GRB Document 14-4 Filed 07/05/19 Page 12 of 15 PageID #: 147


                                                                    COOPERATIVA SOLANIA serf AGRICERT

 GIORNO DI Sll A
PRODUZIONE BUONO
                                                        I
                                                  Ped. POMO.RO
                                                           KG     GR. 500
                                                                            2018
                                                                                   QUANTITA'
                                                                               GR.1000    GR. 3000   GR. 3400
                                                                                                                                        Fresco passato a!!a Jrasformazione (Kg.)
                                                                                                                                    Convenz.       Bio     S.Marzan      Conferitori
                                                 Peso Netto Kg. -  0,400        0,800       2,550     3,000
   05/09/18                              248        90                           139.800
                                         338               26.860                                                                                                   COOP L'AWENIRE
                                         339               26.013                                                                                                   COOP L'AWENIRE
                                         340               26.833                                                                                                   COOP L'AWENIRE
                                         341               26.896                                                                                                   COOP L'AWENIRE
                                         342               26.852                                                                                                   COOPS VINCENZO
                                         343               21.456                                                                                                   COOP S VINCENZO
                                                         1S4.910                                                                           154.910
    06/09/18                             249        91                             141.500
                                         344               20.860                                                                                                   COOP S VINCENZO
                                         345               20.314                                                                                                   COOP S VINCENZO
                                         346               23.654                                                                                                   COOP S VINCENZO
                                         347               21.566                                                                                                   COOP S VINCENZO
                                         348               20.100                                                                                                   COOP S VINCENZO
                                         349               20.130                                                                                                   COOP S VINCENZO
                                         350               19.987                                                                                                   COOP S VINCENZO
                                                         146.611                                                                           146.611
   07/09/18                              250    I 90                               140.900
                                         351               21.300                                                                                                   COOP S VINCENZO
                                         352               20.121                                                                                                   COOP S VINCENZO
                                         353               24.555                                                                                                   COOP S VINCENZO
                                         354               18.745                                                                                                   COOP S VINCENZO
                                         355               20.080                                                                                                   COOP S VINCENZO
                                         356               24.521                                                                                                   CCOP S VINCENZO
                                         357               18.522                                                                                                   CCOP S VINCENZO
                                                         147.844                                                                           147.844
   08/09/18                              251        89                             139.500
                                         358               20.060                                                                                                   COOP LA EMILIA
                                         359               20.010                                                                                                   CODP LA EMILIA
                                         360               11.555                                                                                                   COOP LA EMllJA
                                         361               20.105                                                                                                   COOP LA EMII.JA
                                         362               24.096                                                                                                   COOP LA EMILIA
                                         353               26.877                                                                                                   COOP LA EMILIA
                                         364               22.144                                                                                                   COOP LA EMILIA
                                                         144.847                                                                           144.847
    09/09/18                             252        86                             134.500
                                         365               25.103                                                                                                    SCHJAYONES
                                         366               25.810                                                                                                    SCHJAYONES
                                         367               25.000                                                                                     I              SCHJAYONES
                                         368               24.102                                                                                                    SCHJAYONES
                                         369               24.060                                                                                                    SCHJAYONES
                                         370               17.957                                                                                                    SCHIAVONES
                                                         142.032                                                                           142.032 1
    10/09/18                             253       91                              141.200

F,,v'.S:,o~.e e.e·. :>.~1~::-~r.-.s   ·.; :.~                                                         "''~~ .. ;,,.~ ~i:,,,   ~~'c2',1S jSO'.ac,,a:                                    "~9
                                       Case 2:19-cv-00974-JS-GRB Document 14-4 Filed 07/05/19 Page 13 of 15 PageID #: 148


                                                            COOPERATIVA SOLANIA scrl AGRICERT
                                                                    2018
 GIORNO DI SL1 A   Ped. POMO.RO                                            QUANTITA'                                         fresco passato a!!a Trasformazione (Kg.)
PRODUZ!ONE BUONO j        KG                              GR. 500      GR.1000    GR. 3000   GR. 3400               Convenz.            Bio    S.Marzan       Conferitori
                                      Peso Netto Kg. -~    0,400        0,800      2,550      3,000
                                371             20.510                                                                                                    SCHIAVONES
                                372             20.606                                                                                                    SCHIAVONES
                                373             20.600                                                                                                    SCHJAVONES
                                374             20.317                                                                                                    SCHJAVONES
                                375             19.966                                                                                                    SCHIAVONES
                                376             20.000                                                                                                    SCHJAVONES
                                377             27.108                                                                                                    SCHJAVONES
                                               149.107                                                                     149.107
  11109118                      254      92                                143.500
                                378             11.833                                                                                                    SCHJAVONES
                                379             22.373                                                                                                    SCHIAVONES
                                380             22.130                                                                                                    COOP S VINCENZO
                                381             20.170                                                                                                    COOP S VINCENZO
                                382             15.100                                                                                                    COOP S VINCENZO
                                383             10.570                                                                                                    COOP S VINCENZO
                                384             16.746                                                                                                    COOP S VINCENZO
                                385             16.100                                                                                                    COOP S VINCENZO
                                386             16.514
                                               151.536                                                                     151.536
  12/09/18                      255      91                                142.100
                                387             26.588                                                                                                    COOP S VINCENZO
                                388             17.680                                                                                                    COOP S VINCENZO
                                389             20.b0                                                                                                     COOP S VINCENZO
                                390             20.248                                                                                                    COOP S VINCENZO
                                391             20.033                                                                                                    COOP S VINCENZO
                                392             24.011                                                                                                    COOP S VINCENZO
                                393             21.517                                                                                                    COOP S VINCENZO
                                               150.227                                                                     150.227
   13/09/18                     256      91                                141.900
                                394             16.500                                                                                                    COOP S VINCENZO
                                395             18.100                                                                                                    COOP S VINCENZO
                                396             12.122                                                                                                    COOP S VINCENZO
                                397             16.988                                                                                                    COOP S VINCENZO
                                398             20.133                                                                                                    COOP S VINCENZO
                                399             20.300                                                                                                    COOP L'AWENIRE
                                400             21.530                                                                                                    COOP L'AVVEN!RE
                                401             24.173                                                                                                    COOP L'AVVENIRE
                                               149.846                                                                     149.846
   14/09/18                     257      92                                144,100
                                402             15.700                                                                                                    COOP L'AVVENIRE
                                403             18.510                                                                                                    COOP L'AVVENIRE
                                404             25.477                                                                                                    COOP L'AVVEN!RE
                                405             21.444                                                                                                    COOP L'AVVEN!RE
                                406             20.011                                                                                                    COOP L'AVVENIRE

"ev·< o.oe o~.   n,cz:zv·~ ··                                                                  "''<10..,-.c~ ;::,,,ce~2c:s (S01M.a;                                         ., :2
                                     Case 2:19-cv-00974-JS-GRB Document 14-4 Filed 07/05/19 Page 14 of 15 PageID #: 149


                                                      COOPERATIVA SOLANIA scrl AGRICERT
                                                              2018
 GIORNO DI Sll A   Ped. POMO.RO                                      QUAN1TTA'                                      Fresco passatc al1a Trasforma2ione (Kg.)
PRODUZ!ONE BUONO i         KG                       GR. 500      GR.1000    GR. 3000   GR.3400              Convenz.           Bio    S.Marzan       Conferitori
                 Peso Netto Kg. -,                   0,400        0,800      2,550      3,000
            407            26.455                                                                                                                COOP L'AWENIRE
            408            23.028                                                                                                                COOP L'AWENIRE
                                          150.625                                                                 150.625
  15/09/18                    258    92                              143.900
                              409          22.116                                                                                                COOP LA EMlUA
                              410          23.588                                                                                                COOP LA EMILIA
                              411          23.544                                                                                                COOP LA EMILIA
                              412          22.155                                                                                                COOP LA EMILIA
                              413          24.100                                                                                                COOP LA EMILIA
                              414          15.422                                                                                                COOP LA EMlllA
                              415          22.185                                                                                                COOP LA EMILIA
                                          153.110                                                                 153.110
  16109118                    259    81                              125.800
                              416          20.144                                                                                                COOP LA EMILIA
                              417          19.874                                                                                                COOP LA EMIUA
                              418          20.510                                                                                                COOP LA EMILIA
                              419          20.173                                                                                                COOP LA EMlLJA
                              420          22.566                                                                                                COOP LA EMILIA
                              421          16.500                                                                                                COOP LA EMILIA
                              422          14.084                                                                                                COOP LA EMILIA
                                          133.851                                                                 133.851
  17/09/18                    260    92                              143.700
                              423          20.133                                                                                                COOP LA EMILIA
                              424          21.455                                                                                                COOP LA EMILIA
                              425          22.544                                                                                                COOP LA EMILIA
                              426          21.455                                                                                                COOP LA EMILIA
                              427          23.487                                                                                                COOP LA EMILIA
                              428          23.410                                                                                                COOP LA EMILIA
                              429          20.413                                                                                                COOP LA EMILIA

                                          152.897                                                                 152.897

  18/09/18                    261    92                              142.800
                              430          21.500                                                                                                COOP LA EMlLJA
                              431          20.365                                                                                                COOP LA EMILIA
                              432          23.123                                                                                                COOP LA EMILIA
                              433          20.455                                                                                                COOP LA EMILIA
                              434          20.878                                                                                                COOP LA EMlLJA
                              435          21.444                                                                                                COOP LA EMILIA
                              436          24.174                                                                                                COOP LA EMILIA
                                          151.939                                                                  151.939
  20/09/18                     263   89                              138.900
                               437         20.123                                                                                                COOP LA EMILIA
                               438         22.455                                                                                                COOP LA EMILlA

=~,· ,.o.~e O~i 22IC2/2~'!'< ·; ~~                                                      =,oev;:,om 3gr,ce~2c·; :so,~-~,.,;                                         :.~o '.3
                                         Case 2:19-cv-00974-JS-GRB Document 14-4 Filed 07/05/19 Page 15 of 15 PageID #: 150



                                                     COOPERATIVA SOLANIA scrl AGRICERT
                                                             2018
 GIORNO DI SLl A    Ped. POMO.RO                                    QUANlTTA'                                    Fresco passato alla Trasformazione (Kg.)
PRODUZIOflE BUONO l          KG                    GR. 500      GR.1000    GR. 3000   GR. 3400               Convenz.       Bio     $.Marzan      Conferitori
                   Peso Netto Kg. ->                0,400        0,800      2,550      3,000
             439             23.455                                                                                                            COOP LA EMILIA
             440             24.102                                                                                                            COOP LA EMILIA
             441             20.144                                                                                                            COOP LA EMILIA
             442             22.058                                                                                                            COOP LA EMILIA
             443             23.231                                                                                                            COOP LA EMILIA
                           lSS.568                                                                               155.568
   Totale                                                       2.665.200         0               0            2.829.500         0         0
[Totale Complessivo                                             7.910.800j                                   8.345.2871




~,,,.. ,   o~~   cc: 22,c2-2c·s '.7 ~s                                                 ~-~a .. ~,~c ~~,c~•,2('·~ :So.a::'~)                                     :;,M   •~
